DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 5, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

Claim 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lang et al. (US Pub No. 2011/0036360), as evidenced by Cohen et al. (“Abnormal Bone Microarchitecture and Evidence of Osteoblast Dysfunction in Premenopausal Women with Idiopathic Osteoporosis”, 2011), in view of Dixon et al. (US Pub. No. 2005/0015002) and Jurvelin et al. (US Pub No. 2009/0143681).
With regards to claim 10, Lang et al. disclose a method of identifying osteoporosis comprising:
 measuring mineral density of trabecular bones under examination using a densitometer (paragraph [0035], “a method of evaluating bone diseases in a subject, the method comprising the steps of…(b) assessing bone mineral density in at least one anatomic region of said image; (c) assessing bone structure in said region; and (d) combining said assessments of bone mineral density and bone structure to evaluate bone disease…The evaluation can include, for example, diagnosing bone disease…”; paragraphs [0221]-[0222], [0234]-[0235] referring to measurement of bone mineral density and trabecular architecture for diagnosing osteoporosis; note that the imager that provides images (i.e. x-ray images) from which density is measured is viewed as the densitometer);
detecting whether there are cavities (i.e. loss of bone) in said bones (paragraph [0035], “a method of evaluating bone diseases in a subject, the method comprising the steps of…(b) assessing bone mineral density in at least one anatomic region of said image; (c) assessing bone structure in said region; and (d) combining said assessments of bone mineral density and bone structure to evaluate bone disease…The evaluation 
said detecting being performed using radiological absorptive osteometry ((i.e. x-ray absorptiometry) of trabecular bones under examination ((Abstract; paragraphs [0213], [0284]), and
diagnosing osteoporosis where a measured magnitude of said mineral density characterizes osteoporosis and said bone cavities are detected (paragraph [0035], “a method of evaluating bone diseases in a subject, the method comprising the steps of…(b) assessing bone mineral density in at least one anatomic region of said image; (c) assessing bone structure in said region; and (d) combining said assessments of bone mineral density and bone structure to evaluate bone disease…The evaluation can include, for example, diagnosing bone disease…”; paragraphs [0221]-[0222], [0234]-[0235] referring to measurement of bone mineral density and trabecular architecture for diagnosing osteoporosis).
As discussed above, Lang’s disclosure of detecting regions of bone loss, and therefore “cavities in said bone”, based on bone structural information including trabecular thickness, trabecular spacing, two-dimensional or three-dimensional spaces However, to the extent that there is any doubt that the bone structural information, such as trabecular spacing, spaces between trabeculae, etc., provides the detection of whether there are cavities (i.e. regions of bone loss) in said bones, Applicant’s attention is invited to the Cohen et al. reference, as extrinsic evidence of such bone structural information providing a detection of whether there are cavities (i.e. regions of bone loss) in said bones.  See MPEP 2131.01.  As depicted in Figure 1B of Cohen et al., microarchitectural deficits in the trabecular bone structure of IOP (i.e. idiopathic osteoporosis) and ILBMD subjects compared with healthy controls, such as “fewer and more widely spaced trabeculae…less homogenously distributed trabecular network”, clearly provides an indication of regions of bone loss (i.e. cavities in said bones) compared to healthy, control bone (Abstract; pg. 3097, “Microcomputed tomography”; pg. 3099, left column, first full paragraph; pg. 3104, left column, last paragraph-right column, first paragraph; Figure 1).
However, Lang et al. do not specifically disclose that the trabecular bones under examination are “placed in distilled water”.
Dixon et al. disclose a device employing X-ray absorptiometry, wherein a photon beam is directed at a body part immersed in a water bath to simulate a uniform soft-tissue thickness (paragraph [0059]).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have radiological absorptive osteometry procedure of Lang et al. comprise of 
However, the above combined references do not specifically disclose that the water is distilled water.
Jurvelin et al. disclose the use of distilled water in a water bath (paragraph [0047]).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the water in the water bath of the above combined references be distilled water, as taught by Jurvelin et al., as distilled water is a known suitable type of water for a water bath (paragraph [0047]).  Furthermore, it would have been obvious to substitute the fluid (i.e. water) for the water bath of the above combined references with a fluid for a water bath comprising of distilled water, as the substitution of one known fluid for a water bath for another known fluid in the form of distilled water yields predictable results to one of ordinary skill in the art.  One of ordinary skill in the art would have been able to carry out such a substitution and the results are reasonably predictable as distilled water is essentially water and there is no suggestion that distilled water would impede the functions associated with the use of the water bath in the above combined references. 

Response to Arguments
Applicant's arguments filed March 5, 2021 have been fully considered but they are not persuasive.

Examiner notes that Dixon discloses in paragraph [0059] “…the bone mass measurement unit comprises a device employing single energy X-ray absorptiometry (SXA).  SXA uses an X-ray tube to produce a single photon beam directed at a body part immersed in a water bath to simulate a uniform soft-tissue thickness.  SXA is effectively used to image distal skeletal sites, such as calcaneous…” and further discloses in paragraph [0076] “The calcaneus is analyzed because that it has high content of spongy trabecular bone…However, any part of the body may be used, including the forearm…”.  Thus, Dixon teaches placing trabecular bones under examination in water (i.e. water bath) for the explicit advantage of providing uniform soft-tissue thickness.  Examiner emphasizes that one of ordinary skill in the art concerned with examining bones using radiological absorptive osteometry (i.e. SXA) would look into work by others who were concerned with examining bones using radiological absorptive osteometry, which would include Dixon, wherein Dixon teaches the advantage of placing trabecular bone under the examination in water for providing uniform soft-tissue thickness.  Dixon therefore provides explicit motivation as to why one of ordinary skill in the art would consider placing trabecular bones under examination in water.  
Applicant further comments that “it is not clear what all this information about the soft tissue correction and a uniform soft tissue thickness [presented by the Examiner in 
Examiner notes that the discussion of soft tissue correction was provided in the Response to Arguments section of the previous Office Action in order to respond to Applicant’s concern that “..there appears no logic in sight that would justify including the limitation from Dixon into Lang…As to the “uniform soft tissue thickness” issue, Lang specifically addresses this issue in paragraphs [0214]-[0219]…Therefore, Applicant believes that citing Dixon is counter-motivated by what the NFOA itself states, and the NFOA contradicts to itself in this regard once the first prior art (Lang) already has what, per the NFOA, the second prior art (Dixon) is brought for”.  As set forth in the previous action, Dixon et al. discloses a technique for providing soft tissue correction wherein the body part is immersed in a water bath to simulate a uniform soft-tissue thickness.  There does appear to be sufficient motivation for modifying Lang in view of Dixon’s teachings as Lang does set forth a need for soft tissue correction and Dixon teaches a technique for providing soft tissue correction by placing the bone under examination in water in order to simulate a uniform soft-tissue thickness.  See MPEP 2143. 
With regards to Jurvelin, Applicant questions what ‘predictable’ results of the substitution of water/fluid in a water bath with distilled water would be for one of ordinary skill in the art. 
As noted in the above rejection, one of ordinary skill in the art would have been able to carry out such a substitution and the results are reasonably predictable as distilled water is essentially water and there is no suggestion that distilled water would impede the functions associated with the use of the water bath in the above combined references. In other words, one of ordinary skill in the art would recognize that substituting the water in the water bath of Lang in view of Dixon with distilled water would provide the predictable result of achieving the same results in the bone measurement procedure as distilled water is simply purified water and would be expected to perform in the same manner as water in the bone measurement procedure of Lang in view of Dixon.  Examiner emphasizes that the same results would be predicted to be achieved for the bone measurement procedure of the above combined references with water or with distilled water.
Applicant further argues that Jurvelin appears to choose degassed phosphate buffer saline for examining acoustic properties of living tissues, including trabecular bones and therefore questions what made the one of ordinary skill in the art ignore the advice of Jurvelin.  
However, Examiner is not relying on Jurvelin for a teaching of providing a surrounding medium, such as phosphate buffer saline, for the bone measurement, but rather simply relying on the teaching of the use of distilled water in a water bath. Examiner emphasizes that Lang in view of Dixon discloses the use of a water bath for the detecting and Jurvelin is simply used to teach the use of distilled water in a water bath.  
The claims therefore remain rejected under the previously applied prior art.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957.  The examiner can normally be reached on Monday-Friday 9:00 AM - 5:30 PM (ET).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793